Case 3:18-bk-00800-.]AF Doc 207 Filed 10/02/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
IN RE: CASE NO.: 3:18-bl<-00800-JAF
GEA SEASIDE INVESTMENT, lNC. Chapter ll
Debtor (s).
/

 

DEBTOR’S MO'I`ION TO DETERMINE LIEN NULL AND VOID
(Instrument Number 2015072142 -507 Phoenix Ave, Davtona Beach, FL 32218)

Debtor, GEA SEASIDE INVESTMENT, INC., files this Motion to Deterrnine Lien Null

and Void and in support states as folloWs:
L INTRODUCTION

l. On January l(), 20l3, Debtor filed a previous Cliapter ll case 3:13-bk-00165-JAF.
2. The automatic stay Went into effect and remained in effect until entry of a confirmation
order on January 5, 2016. See ll U.S.C. § 362(3), (c).
3. During all relevant times, Debtor owned the real property at 507 Phoenix Ave, Daytona
Beach, FL 32218 (the “Real Property”).
4. On April 23, 2015, the City of Daytona Beach placed a lien on the Real Property as

recorded at Bool< 7l08 Page 2002 of the Official Records of Volusia County, Florida, Instrurnent

#2015072l42.

5. The City of Daytona Beach did not seek or obtain relief from stay prior to imposing the
lien.

6. The actions of the City of Daytona Beach in attempting to create, perfect or enforce a lien

against property of the estate violated the automatic stay pursuant to ll U.S.C. §§ 362(21)(4).
7. “In the Eleventh Circuit, actions ‘taken in violation of the automatic stay are void and

Without effect.”’ Venn v. Bazzel (]n re Laml)ert), 273 B.R. 663 (Bankr. N.D. Fla. 2002) (quoting

Case 3:18-bk-00800-.]AF Doc 207 Filed 10/02/18 Page 2 of 3

Borg-Wm”nel'Accepl'ance Corp. v. Hall, 685 F.2d 1306, 1308 (l lth Cir. 1982).
8. The automatic stay arose When the prior Chapter ll Was filed on .lanuary lO, 20l3. The
“stay automatically arises Without the necessity of judicial intervention.” See Myers v. Mz`racle
Fz'nance, Inc. (In re Myers), 402 B.R. 370 (Banl<r. M.D. Ala. 2009).
9. The creation and recording of the lien Were in violation of the automatic stay and are
void.
10. Accordingly, the Debtor requests entry of an Order:

a. Finding the City of Daytona Beach violated the automatic stay in the prior case;

b. Determining the lien is null and void and of no further force or effect;

c. Directing Debtor to record the Order in the official records memorializing the

extinguishment of the lien; and

d. Granting any other relief the Court deems necessary and just.

DATED this Z/ day of October, 2018.
Law Offices of l\/lickler & Micl<ler, LLP

By: /s/ Tavlor J. Kz`ng
TAYLOR J. KING

Florida Bar No. 72049

Attorney for Debtor(s)

5452 Arlington Expressway

Jacksonville, Florida 322l l

(904) 725-0822\FAX 725~0855

CERTIFICATE OF SERVICE
l HEREBY CERTIFY that a copy of the foregoing Was furnished to:
City of Daytona Beach

c/o Robert Jagger, City Attorney
301 S. Ridgewood Avenue

Case 3:18-bk-00800-.]AF Doc 207 Filed 10/02/18 Page 3 of 3

Daytona Beach, FL 32114 (by U.S. Mail, postage pre-paid);
Which is the place it regularly conducts its business; and to
Office of United States Trustee
400 W. Washington, Suite 1100
Orlando, FL 32801 (by CM/ECF filing)
Which is the place he regularly conducts his business, this Z'/ day of October, 2018.

/S/ Taylor J. King
Taylor J. King, Attorney

